UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    Sabuwh Muhammad,                                                              1/31/2020

                                 Plaintiff,
                                                                 1:19-cv-07638 (SDA)
             -against-
                                                                 OPINION AND ORDER
    Andrew Saul,

                                 Defendant.


STEWART D. AARON, UNITED STATES MAGISTRATE JUDGE:

         Plaintiff Sabuwh Muhammad, (“Plaintiff” or “Muhammad”) proceeding pro se, filed this

action, pursuant to 42 U.S.C. §§ 405(g) and 1382(c)(3), seeking judicial review of a decision of the

Commissioner of Social Security (“Defendant” or “Commissioner”) denying his application for

Supplemental Security Income (“SSI”) under Title XVI of the Social Security Act (the “Act”). Before

the Court is the Commissioner’s motion to dismiss pursuant to Federal Rule of Civil Procedure

12(b)(6), or in the alternative, summary judgment pursuant to Rule 56. 1 (Not. Mot., ECF No. 14.)

For the following reasons, the Commissioner’s motion to dismiss pursuant to Rule 12(b)(6) is

GRANTED.




1
  In deciding this motion, the Court has considered Defendant’s memorandum of law in support of its
motion to dismiss (Def. Mem., ECF No. 15), Defendant’s Rule 56.1 Statement (56.1 Stmt., ECF No. 16), the
declaration of Janay Podraza, the Chief of Court Case Preparation and Review Branch 4 of the Office of
Appellate Operations, Office of Disability and Review, in support of Defendant’s motion to dismiss,
together with its exhibits (Podraza Decl., ECF No. 17), Plaintiff’s memorandum of law in opposition to
Defendant’s motion to dismiss (Pl. Mem., ECF No. 22), Affidavit of Sabuwh Muhammad in opposition to
Defendant’s motion to dismiss (Pl. Aff., ECF No. 23), and Defendant’s reply memorandum of law in support
of its motion to dismiss. (Def. Reply, ECF No. 25.) The Court notes the Commissioner’s compliance with
Local Civil Riles 12.1 and 56.2. (See 12.1 Notice, ECF No. 18; 56.2 Notice, ECF No. 19.)
                                            BACKGROUND

        Plaintiff filed an application for SSI on April 6, 2016, alleging disability due to mental

impairment. (Podraza Decl. Ex. 1 (“ALJ Decision”), ECF No. 17-1, at 4, 6.) On June 5, 2018,

Administrative Law Judge (“ALJ”) Michael Gaffaney denied Plaintiff’s application for SSI. (Podraza

Decl. ¶ 3(a); ALJ Decision.) The Appeals Council declined Plaintiff’s request for review on June 5,

2019. (Podraza Decl. ¶ 3(a); Podraza Decl. Ex. 2 (“AC Denial”), ECF No. 17-2.) In its denial, the

Appeal Council advised Plaintiff of his right to commence a civil action within sixty days of receipt,

that the decision would be presumed to have been received five days after the date of the denial,

and if he could not file a civil action within sixty days, he could ask the Appeals Council for more

time if he had a “good reason” to do so. (AC Denial at 3.) The Appeals Council also explained that

the presumption that Plaintiff received the letter five days after the date it was issued could be

rebutted if he could show “that [he] did not receive it within the 5-day period.” (AC Denial at 3.)

        The June 5, 2019 denial was presumed received on June 10, 2019. (AC Denial at 3.) Thus,

the deadline for Plaintiff to file a civil action – i.e. sixty days later – was August 9, 2019. However,

Plaintiff commenced this action on August 14, 2019. 2 (Compl., ECF No. 2.)

        On September 13, 2019, both parties consented to the jurisdiction of the undersigned.

(Consent, ECF No. 13.) On November 20, 2019, the Commissioner moved to dismiss the

Complaint as untimely pursuant to Federal Rule of Civil Procedure 12(b)(6), or in the alternative

pursuant to Federal Rule of Civil Procedure 56. (Not. Mot.) The Commissioner served Plaintiff

with its motion on November 20, 2019. (Cert. Service, ECF No. 20.) On November 21, 2019; the


2
  Although Plaintiff’s Complaint was signed on Sunday, August 11, 2019 it was received by the Pro Se
Intake office at the Courthouse, and this action was initiated, on Wednesday, August 14, 2019. (Compl. at
1, 4.) The Court notes that neither the signed date nor the filed date is timely.


                                                   2
Court issued an Order requiring Plaintiff to “respond to the Commissioner’s motion no later than

December 20, 2019.” (11/21/19 Order, ECF No. 21.) Plaintiff also was instructed that he could

consult the legal assistance clinic for pro se litigants in this District. (See 11/21/19 Order.)

       On December 23, 2019, three days after the deadline, Plaintiff filed an opposition to the

Commissioner’s motion. (Pl. Mem.) On December 27, 2019, the Court issued an Order accepting

Plaintiff’s late filing, “[d]ue to Plaintiff’s pro se status.” (12/27/19 Order, ECF No. 24.) The

Commissioner filed his reply memorandum on January 13, 2020. (Def. Reply.)

                                             DISCUSSION

  I.   Legal Standard

       The exclusive remedy for a Plaintiff who seeks judicial review of the Commissioner’s final

decision is provided by Sections 205(g) and (h) of the Social Security Act. 42 U.S.C. §§ 405(g), (h);

see also Wong v. Bowen, 854 F.2d 630, 631 (2d Cir. 1988) (per curiam). The regulations set forth

a sixty-day period in which a plaintiff must commence his or her civil suit, “or within such further

time as the Commissioner of Social Security may allow.” 42 U.S.C. § 405(g). The sixty-day period

begins on the date the Appeals Council’s denial is received, and a Plaintiff is presumed to have

received the Notice five days after it is dated. 20 C.F.R. 422.210(c); see also Wong, 854 F.2d at

631. The Clerk’s Office must receive the Plaintiff’s Complaint within the sixty-day period. See

Zerilli-Edelglass, 333 F.3d at 78.

       Because the limitations period “defines the terms on which the United States waives its

sovereign immunity and consents to be sued, it is strictly construed,” barring exceptional

circumstances, even when the delay is minor. Davila v. Barnhart, 225 F. Supp. 2d 337, 338-340

(S.D.N.Y. 2002) (citations omitted) (applying the limitations period as a time-bar even when the



                                                   3
plaintiff “filed her complaint only one day late”); see also Randell v. United. States, 64 F.3d 101,

106 (2d Cir. 1995); Borrero v. Colvin, No. 14-CV-5304 (LTS)(SN), 2015 WL 1262276, at *3 (S.D.N.Y.

Mar. 19, 2015) (collecting cases). Therefore, “[f]ailure to file a complaint within the statutory

limitation most often requires dismissal of the case, even where the delay is minor and the

plaintiff is pro se.” Borrero, 2015 WL 1262276, at *3.

       There are, however, cases where the equities in favor of tolling the limitations period are

“so great that deference to the agency’s judgment is inappropriate.” Bowen v. City of N.Y., 476

U.S. 467, 480 (1986) (quoting Mathews v. Eldridge, 424 U.S. 319, 330 (1976)). To qualify for

equitable tolling, a plaintiff must “show that ‘he has been pursuing his rights diligently’ and that

‘some extraordinary circumstances stood in his way.’” Torres v. Barnhart, 417 F.3d 276, 279 (2d

Cir. 2005) (quoting Pace v. DiGuglielmo, 544 U.S. 408, 418 (2005)). Courts in this district have

granted equitable tolling in circumstances including “where the Commissioner failed to provide

adequate notice of the procedural rules governing requests for extensions of filing time,” or

“where a pro se claimant received conflicting information about the filing deadline.” Davila, 225

F. Supp. 2d at 339 (collecting cases).

       Plaintiff bears the burden of establishing the exceptional circumstances warranting

equitable tolling, Davila, 225 F. Supp. 2d at 339, and it should only be applied in the “rare case.”

Bowen, 476 U.S. at 481. The extreme remedy of equitable tolling will “not extend to what is at

best a garden variety claim of excusable neglect.” Irwin v. Dep't of Veterans Affairs, 498 U.S. 89,

96 (1990). “While courts generally treat pro se complaints more liberally, pro se status does not

by itself invoke equitable tolling without additional justification showing extraordinary

circumstances.” Stevenson v. City of New York Dep't of Correction, 09-CV-05274, 2011 WL



                                                 4
13175927, at *4 (E.D.N.Y. July 11, 2011), aff’d sub nom. Stevenson v. New York Dep’t of Corr., 489

F. App’x 517 (2d Cir. 2012) (citing Baldwin Cty. Welcome Ctr. v. Brown, 466 U.S. 147, 152 (1984)).

       A statute of limitations defense based exclusively on dates contained in the Complaint or

appended materials properly may be asserted by a defendant in a Rule 12(b)(6) motion.

Rodriguez ex rel. J.J.T. v. Astrue, No. 10-CV-09644 (PAC)(JLC), 2011 WL 7121291, at *2 (S.D.N.Y.

July 25, 2011), report and recommendations adopted by, 2012 WL 292382 (S.D.N.Y. Jan.31, 2012).

Indeed, a motion to dismiss on statute of limitations grounds generally is treated as a motion to

dismiss for failure to state a claim upon which relief can be granted, pursuant to Rule 12(b)(6).

Id. Accordingly, the Court “must accept all factual allegations in the complaint as true and draw

inferences from those allegations in the light most favorable to the plaintiff.” Jaghory v. N.Y. State

Dep't of Educ., 131 F.3d 326, 329 (2d Cir. 1997) (citations omitted). Further, as Plaintiff is

proceeding pro se, the Court must read his pleadings “liberally and interpret them to raise the

strongest argument that they may suggest.” Ayala v. Colvin, No. 15-CV-07041 (CS)(PED), 2016 WL

4119925, at *2 (S.D.N.Y. Aug. 2, 2016) (citing Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010)

(internal quotation marks omitted).)

 II.   Application

       The Commissioner argues that Plaintiff’s action is barred by the time limitation specified

in Section 205(g) of the Act because it was not commenced within sixty days after the final

decision of the Commissioner. (Def. Mem. at 2-3.) The Appeals Council issued its denial on June

5, 2019, which expressly informed the Plaintiff that he had sixty days from receipt to file a

Complaint and that he would be presumed to have received the letter five days after it was dated.




                                                  5
(AC Denial at 1-2.) As the Commissioner points out, Plaintiff was to file his Complaint by August

9, 2019, but instead, he filed it on August 14, 2019, five days late. (Def. Mem. at 3.)

       In response, Plaintiff acknowledged that he had not timely filed his Complaint, stating that

his “mental capacity” and homelessness were the reasons he filed the document late. (See Pl.

Mem. at 4.)

       Thus, the Court considers whether this is a rare case where equitable tolling should apply.

However, equitable tolling is available only in “rare and exceptional circumstances,” where the

Plaintiff shows that (1) “he has been pursuing his rights diligently” and (2) “some extraordinary

circumstances stood in his way.” Torres, 417 F.3d at 279 (quoting Pace v. DiGuglielmo, 544 U.S.

408, 418 (2005)).

       Here, Plaintiff has not met the burden showing his late filing should be equitably tolled,

even construing his Complaint liberally. Plaintiff has made no showing that he has pursued his

rights diligently. (See generally Pl. Mem.) Instead, Plaintiff admits that he filed his Complaint late

without discussing any efforts he made to file it in a timely manner. (Pl. Mem. at 2-3.) Plaintiff’s

vague references to his mental limitations, without offering any reasons for his failure to abide

by the deadlines, are not sufficient to show that he sought to diligently pursue his rights. See

Boos v. Runyon, 201 F.3d 178, 185 (2d Cir. 2000) (“[Plaintiff’s] conclusory and vague claim, [that

she suffers from ‘paranoia, panic attacks, and depression.’] without a particularized description

of how her condition adversely affected her capacity to function generally or in relationship to

the pursuit of her rights, is manifestly insufficient to justify any further inquiry into tolling.”);

Canales v. Sullivan, 936 F.2d 755, 758-59 (2d Cir. 1991) (finding that a pro se litigants’ mental

impairment may warrant equitable tolling, only when the plaintiff is deprived of the ability to



                                                  6
understand or act); Marquez v. United States, 510 F. Supp. 2d 336, 337 (S.D.N.Y. 2007)

(“Marquez’s Petition presents no reason for its late filing, and nothing else on record suggests

extraordinary circumstances or reasonable diligence by Marquez sufficient to justify a finding

that the statute of limitations should be equitably tolled.”); Victorial v. Burge, 477 F. Supp. 2d

652, 655 (S.D.N.Y. 2007) (“Previous cases in this Circuit have not applied a bright line rule in

determining when equitable tolling should apply in cases of mental illness, but they have

generally held that a petitioner must demonstrate some form of incapacitation due to the mental

illness that affected his ability to act with due diligence during the time period at issue.” (citing

Rhodes v. Senkowski, 82 F. Supp. 2d 160, 186-69 (S.D.N.Y.2000) (collecting equitable tolling cases

decided on mental illness grounds))).

       Plaintiff’s memorandum also argues that he is homeless, his mail is sent to a relative who

only “contacts him when he believes it is important,” and that he is “unsure of when [he] received

the” June 5, 2019 Appeals Council letter. (Pl. Mem. at 4-5.) For these reasons, Plaintiff stated that

he did not respond on time, but Plaintiff has not shown that he was “prevented in some

extraordinary way from exercising his rights.” Zerilli-Edelglass, 333 F.3d at 80 (citations omitted).

See also Davis v. Vilsack, 880 F. Supp. 2d 156, 161, 163 (D.D.C 2012) (denying equitable tolling for

a pro se litigant who was homeless and suffered mental illnesses in part because he “received

actual notice of his right to sue”).

       To the extent that Plaintiff seeks to “rebut the presumption” that the Appeal Council’s

denial was received five days after it was mailed and argue instead that he received it later, he

has failed to present any evidence of this fact. “To successfully rebut the presumption, a plaintiff

must do more than assert that [he] did not receive the notice within five days,” such as presenting



                                                 7
“some affirmative evidence indicating that actual receipt occurred at a later date.” Marquez v.

Comm'r of Soc. Sec., No. 12-CV-08151, 2013 WL 3344320, at *3 (S.D.N.Y. July 2, 2013). By simply

stating that he is “not sure” when he received the denial is insufficient to rebut this presumption.

        For these reasons, the Court finds that Plaintiff’s arguments do not defeat the strict

standard for equitable tolling. See Galage v. Colvin, No. 15-CV-03305 (GBD) (RLE), 2015 WL

9684602, at *3 (S.D.N.Y. Oct. 23, 2015), adopted by, 2016 WL 94253 (S.D.N.Y. Jan. 7, 2016)

(denying plaintiff’s request for equitable tolling where plaintiff neither demonstrated reasonable

diligence nor pled facts constituting extraordinary circumstances for equitable tolling); Davila,

225 F. Supp. 2d at 340 (acknowledging that “the strict application of the traditional principles of

equitable tolling seems particularly harsh” where plaintiff “filed her complaint only one day late,”

but holding that plaintiff’s complaint was time-barred, and noting that “courts have not hesitated

to enforce the [sixty]-day limit as a firm limit.” (citations omitted)). Accordingly, Defendant’s

motion to dismiss the Complaint as time-barred is granted.3

                                             CONCLUSION

        For the foregoing reasons, the Commissioner’s motion to dismiss is GRANTED, and this

action is dismissed. The Clerk of the Court is respectfully requested to close this case.

SO ORDERED.

DATED:          New York, New York
                January 31, 2020

                                                         ______________________________
                                                               STEWART D. AARON
                                                               United States Magistrate Judge


3
 Because the Court dismisses Plaintiff’s claim under Fed. R. Civ. P. 12(b)(6), there is no need to address
Defendant’s alternative ground.


                                                    8
